DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C 103(a) as being unpatentable over DE Pub No.: 202013100377 (“Meyl”) in view of US Pub No.: 20050236345 (“Herbst et al.”).

	Regarding Claims 1 and 3, Meyl discloses Claim 1-a kitchenware-retaining device (4) for a dish rack, the kitchenware- retaining device comprising:
A rigid portion (5, 10 see Figs. 1-2) to connect to at least one kitchenware disposed on the dish rack (1) to hold the at least one kitchenware (3) in a predetermined position; and a flexible portion (6, 7, 8, 9) disposed at a first end on at least a portion of 
Claim 3- wherein the flexible portion (6, 7, 8, 9) deforms in response to connecting to the dish rack.
	Meyl discloses the claimed invention but does not expressly disclose the upper portion is rigid, and the distance around the flexible portion is greater than a circumference of the rigid portion.
	Herbst et al. discloses a similar holding apparatus where the claimed invention with a rigid upper portion, where the distance around the flexible portion is greater than a circumference of the rigid portion.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the upper portion could be rigid with a larger flexible portion, similar to the holding apparatus taught by Herbst et al., to provide better stability and strength the upper and lower portions of the retaining device by having the distance around the flexible portion is greater than the upper rigid portion, as demonstrated by Herbst et al.
Regarding Claim 2, Meyl discloses one end of the rigid portion having a hook configured in a U shape see Fig.5), but does not disclose a first section; a second section disposed perpendicularly away from the first section , and a third section disposed perpendicularly away from the second section.
.

Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over Meyl and Herbst et al., as applied to claim 1 above, and further in view of US Patent No.: 9585541 (“Babcock”).

	Regarding Claims 4 and 5, the combination discloses (see Figs 1-3) the claimed invention except the rigid portion or flexible portion being magnetic. Babcock discloses a device for retaining an article in the desired position on a dishrack using a magnet (30, see Figs. 1 and 23).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the article holder device taught by could be configured with a rigid portion or flexible portion comprising a magnetic material, so that the articles kitchenware could be retained in place and stabilized as demonstrated by Babcock.  
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /KIMBERLEY S WRIGHT/ Primary Examiner, Art Unit 3637